DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 
Response to Amendment
The proposed reply filed on December 16th, 2020 has been entered. Claims 29-30, 32-34, and 36-38 have been amended. Claims 31, 35 and 39 have been canceled.  Claims 41-46 have been added. Claims 29-30, 32-34, 36-38 and 40-46 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-30, 32-34, 36-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al. (US 2019/0124671 A1) in view of OneM2M Technical Report (3GPP_Rel13_IWK TR-0024-V2.0.0).
Starsinic et al. disclose a method and system for resource management for a transfer of background data with the following features: regarding claim 29, a method performed by a policy function, the method comprising: receiving first information comprising a reference identifier (ID) for a background data transfer provided by an Application Function (AF); retrieving policy information for the background data transfer based on the first information, the policy information comprising a Time Window and a location criteria; and sending the Time Window and the location criteria to a User a method performed by a policy function, the method comprising: receiving first information comprising a reference identifier (ID) for a background data transfer provided by an Application Function (AF) (i.e. service capability exposure function (SCEF) 102 receives a request from one or more UE(s) via an application server (AS) 202 for transfer of background data to the UE(s), wherein the background data transfer request message contains application information of UE (s) identity for transferring of the background data as per the UE(s) identifier (s)), retrieving policy information for the background data transfer based on the first information, the policy information comprising a Time Window and a location criteria (i.e. the SCEF 102 sends the background data transfer request to the policy and charging rules function (PCRF) 104 including the parameters provided by the AS 202, wherein transfer policy is available with PCRF 104 responsible for the UE which is subject to this background data transfer, and the transfer policy is stored in the subscription profile repository (SPR) 204 together with a transaction reference granting approval of the request, the PCRF 104 queries the SPR 204 for all existing transfer policies which may be equivalent to the request, the PCRF 104 determines, based on information provided by the AS 202 and other information like network policy, congestion level, load status estimation of the required time window and geographic location area information, existing transfer policies one or more recommended time windows for the AS data transfer and then selecting/retrieving a policy for assigning a maximum aggregated bitrate for the set of the UE), and sending the Time Window and the location criteria to a User Equipment (UE) (i.e. the PCRF 104 responds to the SCEF 
Starsinic et al. also disclose the following features: regarding claim 30, wherein the first information is sent by the AF to apply a policy for the background data transfer to an existing session (Fig. 2, a diagram of a general approach for resource management for background data transfer, see teachings in [0005-0020] summarized as “AS 202 sends a request for background data transfer for one or set of UEs to the SCEF 102, wherein the background data transfer request message contains application information, traffic information etc., and desires time window for current session”); regarding claim 32, wherein the first information further comprises AF session information (Fig. 2, a diagram of a general approach for resource management for background data transfer, see teachings in [0005-0020] summarized as “the PCRF 104 after determining, based on information provided by the AS 202 and other information for the required time window and sending a first a transfer policy offer including recommended time windows for the background data transfer to the UE”).
	Starsinic et al. is short of expressly teaching “the policy information comprising a Time Window and a location criteria; and sending the Time Window and the location criteria to a User Equipment (UE)”.
	OneM2M discloses a study of interworking between M2M architecture with the following features: regarding claim 29, the policy information comprising a Time Window and a location criteria; and sending the Time Window and the location criteria to a User Equipment (UE) (Fig. 8.4.2-1, resources management for background data transfer, see the policy information comprising a Time Window and a location criteria; and sending the Time Window and the location criteria to a User Equipment (UE) (i.e management of backgound mode traffic, for M2M devices in a cellular netwrok, may result in significant gains for the network by minimizing the number of network connection attempts and time spent in connected radio state, and the network is informed of the paramaters for optimizing the background data traffic with a desired time window for the background data with network location/area information to be used for a given request, and when a UE sending a request for background data transfer via SCS/AS (service capability server/application server) to CSE (common service entity) having service capability exposure function (SCEF) which forward the parameters provided by the SCS/AS to PCRF which responds with possible background data policies and a reference ID, the SCEF sends the information for the background data having reference ID, and the time window for the background data with network location/area information to the SCS/AS for sending of the information to the UE through the 3GPP network)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Starsinic et al. by using the features as taught by OneM2M in order to provide a more effective and efficient system that is capable of sending the Time Window and the location criteria to a User Equipment. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 33:
a method performed by an Application Function (AF), the method comprising: communicating with a policy function and providing first information comprising a reference identifier (ID) for a background data transfer to the policy function (i.e. service capability exposure function (SCEF) 102 receives a request from one or more UE(s) via an application server (AS) 202 for transfer of background data to the UE(s), wherein the background data transfer request message contains application information of UE (s) identity for transferring of the background data as per the UE(s) identifier (s)), wherein policy information for the background data transfer is retrieved by the policy function based on the first information, wherein the policy information comprises a Time Window and a location criteria (i.e. the SCEF 102 sends the background data transfer request to the policy and charging rules function (PCRF) 104 including the parameters provided by the AS 202, wherein transfer policy is available with PCRF 104 responsible for the UE which is subject to this background data transfer, and wherein the Time Window and the location criteria are sent to a User Equipment (UE) by the policy function (i.e. the PCRF 104 responds to the SCEF 102 by sending a reference ID identifying the approved grant and a transfer policy offer including recommended time windows and geographic location area information for the background data transfer to the UE)”).
Starsinic et al. also disclose the following features: regarding claim 34, wherein the first information of the background data transfer is sent by the AF in order to apply a policy for the background data transfer to an existing session (Fig. 2, a diagram of a general approach for resource management for background data transfer, see teachings in [0005-0020] summarized as “AS 202 sends a request for background data transfer for one or set of UEs to the SCEF 102, wherein the background data transfer request message contains application information, traffic information etc., and desires time window for current session”); regarding claim 36, wherein the first information of the background data transfer sent by the AF comprises AF session information (Fig. 2, a diagram of a general approach for resource management for background data 
	Starsinic et al. is short of expressly teaching “wherein the policy information comprises a Time Window and a location criteria, and wherein the Time Window and the location criteria are sent to a User Equipment (UE) by the policy function”.
	OneM2M discloses a study of interworking between M2M architecture with the following features: regarding claim 33, wherein the policy information comprises a Time Window and a location criteria, and wherein the Time Window and the location criteria are sent to a User Equipment (UE) by the policy function (Fig. 8.4.2-1, resources management for background data transfer, see teachings in [paragraph 8.4 from 8.4.1 through 8.4.2] summarized as “wherein the policy information comprises a Time Window and a location criteria, and wherein the Time Window and the location criteria are sent to a User Equipment (UE) by the policy function (i.e management of backgound mode traffic, for M2M devices in a cellular netwrok, may result in significant gains for the network by minimizing the number of network connection attempts and time spent in connected radio state, and the network is informed of the paramaters for optimizing the background data traffic with a desired time window for the background data with network location/area information to be used for a given request, and when a UE sending a request for background data transfer via SCS/AS (service capability server/application server) to CSE (common service entity) having service capability exposure function (SCEF) which forward the parameters provided by the SCS/AS to 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Starsinic et al. by using the features as taught by OneM2M in order to provide a more effective and efficient system that is capable of sending the Time Window and the location criteria to a User Equipment. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 37:
Starsinic et al. (671) disclose a method and system for resource management for a transfer of background data with the following features: regarding claim 37, a method performed by a User Equipment (UE), the method comprising: communicating with an access network node; and receiving a Time Window and a location criteria from a policy function, wherein, the Time Window and the location criteria are comprised in policy information for a background data transfer, retrieved by the policy function based on first information provided by an Application Function (AF), and wherein the first information comprises a reference identifier (ID) for the background data transfer (Fig. 2, a diagram of a general approach for resource management for background data transfer, see teachings in [0005-0020] summarized as “a method performed by a User Equipment (UE), the method comprising: communicating with an access network node (i.e. method performs by a user equipment 402 (fig. 4) with an access network comprising of eNOde and receiving a Time Window and a location criteria from a policy function (i.e. the PCRF 104 responds to the SCEF 102 by sending a reference ID identifying the approved grant and a transfer policy offer including recommended time windows and geographic location area information for the background data transfer to the UE), wherein, the Time Window and the location criteria are comprised in policy information for a background data transfer, retrieved by the policy function based on first information provided by an Application Function (AF), and wherein the first information comprises a reference identifier (ID) for the background data transfer (i.e. the SCEF 102 sends the background data transfer request to the policy and charging rules function (PCRF) 104 including the parameters provided by the AS 202, wherein transfer policy is available with PCRF 104 responsible for the UE which is subject to this background data transfer, and the transfer policy is stored in the subscription profile repository (SPR) 204 together with a transaction reference granting approval of the request, the PCRF 104 queries the SPR 204 for all existing transfer policies which may be equivalent to the request, the PCRF 104 determines, based on information provided by the AS 202 and other information like network policy, congestion level, load status estimation of the required time window and geographic location area information, existing transfer policies one or more recommended time windows for the AS data transfer and then selecting/retrieving a policy for assigning a maximum aggregated bitrate for the set of the UE, wherein the PCRF 104 responds to the SCEF 102 by sending a reference ID identifying the approved grant and a transfer policy offer including recommended time windows and geographic location area information for the background data transfer to the UE)”).

	Starsinic et al. is short of expressly teaching “receiving a Time Window and a location criteria from a policy function”.
	OneM2M discloses a study of interworking between M2M architecture with the following features: regarding claim 37, receiving a Time Window and a location criteria from a policy function (Fig. 8.4.2-1, resources management for background data transfer, see teachings in [paragraph 8.4 from 8.4.1 through 8.4.2] summarized as “receiving a Time Window and a location criteria from a policy function (i.e management of backgound mode traffic, for M2M devices in a cellular netwrok, may result in significant gains for the network by minimizing the number of network connection 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Starsinic et al. by using the features as taught by OneM2M in order to provide a more effective and efficient system that is capable of receiving a Time Window and a location criteria from a policy function. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al. (US 2019/0124671 A1) in view of OneM2M Technical Report (3GPP_Rel13_IWK TR-0024-V2.0.0) as applied to claims 29, 33 and 37 above, and further in view of Giaretta et al. (US 2003/0232614 A1).


Giaretta et al. disclose systems, methods, and devices for managing background
application events with the following features: regarding claim 41, wherein a session is established by the UE based on the policy information (Fig. 1, shows an exemplary network environment illustrating aspects of a communication management system, see the teachings in [0039-0044 &0081] summarized as “after receiving a policy that may include rules about which applications are allowed to access the radio channels 106, and based on the policy the wireless device 102 establishes the session”); regarding claim 42, wherein a determination concerning whether user data can be transferred, is performed by the UE based on the policy information (Fig. 1, shows an exemplary network environment illustrating aspects of a communication management system, see the teachings in [0039-0044 &0081] summarized as “after receiving a policy that may include rules about which applications are allowed to access the radio channels 106, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 29-30, 32-34, 36-38 and 40-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        3/7/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473